On Petition to Rehear.
This cause is before the Court upon a petition to rehear filed by the defendants.
This was a suit for damages for the breach of a contract to purchase lumber. The defendants answered and denied that they had any contract with complainant and averred that they had a settlement in full with him for lumber they had purchased from him.
The complainant had alleged in his bill among other things the following:
"Complainant would further state and show to the court after he had gone to considerable expense, in buying new machinery and properly equipping his mill, so as to carry out the said contract as agreed, he purchased much timber and logs and manufactured according to contract much lumber and stacked same according to contract on his mill yard, and was going forward with said agreement and contract when considerable change came in the market for lumber, the market going off when the price of lumber was reduced, at least, $5.00 or more on the thousand.
"These defendants then notified complainant that, they would not take any lumber from him on the price agreed upon and abandoned and refused to carry out their contract.
"In addition to the lumber which had been cut and stacked by the complainant as before shown he was ready and willing and prepared to go forward and carry out the contract as agreed and according to their contract and agreement he would have cut about 500,000 more feet of lumber and at the price agreed to be paid by defendants, he would have cleared $5.00, or about that per thousand on all of said lumber."
The bill then prayed for damages for their failure to live up to the contract, and for such other orders references and decrees as may be necessary to effect the ends of justice and for general relief.
The Court found that there was a contract and it had been breached and that complainant had been damaged to the extent of $1,038 and gave a judgment against the defendants for that amount.
The petition to rehear is based upon the theory that the bill did not pray for a decree for damages for the failure of the defendants to take and pay for, under the contract, lumber that had been already manufactured and was upon complainant's yard. The allegations of the bill quoted above cover this question.
No demurrer or plea or motion for more specific allegations was made in the lower Court and no question as to sufficiency of the pleadings raised at the hearing upon the appeal.
We are of the opinion that the pleadings are sufficient to justify the decree of the Court, and there being no other contentions in the petition or brief and argument in support of same, not fully presented *Page 401 
upon the hearing of the cause and considered by the Court at that time, the petition to rehear is dismissed at the cost of petitioners.
Dismissed.
Crownover, P.J., and Felts, J., concur.